Exhibit 10.03

ALLEGHANY CORPORATION OFFICERS AND HIGHLY

COMPENSATED EMPLOYEES

DEFERRED COMPENSATION PLAN

(As Amended and Restated as of December 31, 2014)

The Alleghany Corporation Officers and Highly Compensated Employees Deferred
Compensation Plan (the “Plan”), as amended and restated (and further revised) as
of December 31, 2014, provides for an unfunded savings benefit and an unfunded
deferred compensation arrangement for officers and certain highly compensated
employees of Alleghany Corporation, a Delaware corporation (“Alleghany”) and
certain of its Subsidiaries that both (i) have been approved for participation
in the Plan by the Board and (ii) have adopted the Plan (such Subsidiaries,
“Participating Subsidiaries”). The Plan is intended to be a plan which is
unfunded and is maintained primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees
both within the meaning, and for the purposes, of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”).

All compensation deferred and savings benefits that were vested under the Plan
on December 31, 2004, and the earnings credited thereon (whether before or after
December 31, 2004) (the “Pre-409A Amounts”) are subject to the provisions of
this Plan in effect on December 31, 2004, (the “Pre-2005 Plan”). The Pre-409A
Amounts will be separately accounted for, administered and paid solely in
accordance with the terms of the Pre-2005 Plan.

1. DEFINITIONS.

For purposes of the Plan, in addition to the terms otherwise defined herein, the
following terms shall have the meanings as set forth below:

(a) “Account” or “Accounts” shall mean the separate bookkeeping account or
accounts established and maintained by Alleghany pursuant to Section 8 in
respect of each Participant.

(b) “Board” means the Board of Directors of Alleghany.

(c) “Base Salary” means the compensation paid (whether or not such compensation
is currently payable or deferred) to the Participant as base salary, which base
salary shall not include (by way of illustration and not limitation) any
non-cash compensation, any savings benefit amounts, any Incentive Compensation,
any long term incentive bonuses, restricted stock, severance, termination or
separation pay or other extraordinary compensation, payments, fringes,
allowances or reimbursements, all as determined in the sole discretion of the
Committee (as defined below).

(d) “Beneficiary” means the person or persons last designated by a Participant,
on a form provided by, and filed with, the Committee, to receive any amounts
payable to the Participant hereunder following the Participant’s death. If all
the persons so designated are individuals and if there is no such individual
living at the time of the death of the Participant, or if no such person has
been designated, then the Participant’s Beneficiary shall be his estate.



--------------------------------------------------------------------------------

(e) “Book Value Percentage Change” shall mean the percentage change (carried to
four places) in common stockholders’ equity per share of Common Stock on a fully
diluted basis determined in accordance with generally accepted accounting
principals consistently applied. Book Value Percentage Change shall be
determined from calendar year-end to calendar year-end on the basis of
Alleghany’s audited consolidated balance sheet in Alleghany’s Annual Report to
Stockholders for the latest such year-end; provided, however, that if the Book
Value Percentage Change is to be determined herein as of any fiscal quarter-end,
then the percentage change (carried to four places) in the common stockholders’
equity per share of Common Stock shall be measured from the most recent fiscal
year-end to the applicable quarter-end (based on the common stockholders’ equity
per share announced in Alleghany’s Quarterly Report on Form 10-Q as filed with
the U.S. Securities and Exchange Commission). In the event that (i) any cash
dividends or other similar distributions occur with respect to Common Stock or
any rights offering, recapitalization, forward split or reverse split,
reorganization, merger, consolidation, spin- off, combination, repurchase or
share exchange, or other similar corporate transaction or event occurs that
affects the common stockholders’ equity per share of Common Stock but is not
taken into account under generally accepted accounting principles consistently
applied and (ii) the Committee determines that an adjustment in the Book Value
Percentage Change is appropriate in order to prevent dilution or enlargement of
the rights of Participants under the Plan, then the Committee shall make such
equitable adjustment in the applicable Book Value Percentage Change as the
Committee in its sole discretion deems appropriate, and the determination of the
Committee with respect thereto shall be final and binding.

(f) “Code” shall mean the Internal Revenue Code of 1986, as amended, and the
Treasury Regulations thereunder.

(g) “Common Stock” shall mean the common stock, $0.10 par value, of Alleghany.

(h) “Disabled” shall mean a determination that the Participant is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months or is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering employees of the service provider’s employer. A Participant will
be deemed Disabled if, and as of the date, determined to be totally disabled by
the Social Security Administration or in accordance with a disability insurance
program of Alleghany or any Participating Subsidiary, provided that the
definition of disability applied under such disability insurance program is
consistent with this definition of “Disabled.”

(i) “Incentive Compensation” shall mean compensation payable by Alleghany or a
Participating Subsidiary where the amount of, or entitlement to, the
compensation is contingent on the satisfaction of pre-established organizational
or individual performance criteria relating to a performance period of at least
12 consecutive months, and in most cases would include the compensation payable
pursuant to the Alleghany Corporation Management Incentive Plan and

 

2



--------------------------------------------------------------------------------

the Alleghany Corporation 2012 Long-Term Incentive Plan and any predecessor or
successor annual or long-term incentive plans. Compensation may be Incentive
Compensation where the amount will be paid regardless of satisfaction of the
performance criteria due to the Participant’s death or disability, provided that
a payment made under such circumstances without regard to the satisfaction of
the performance criteria will not constitute Incentive Compensation and so
payment will be made without giving effect to the Deferral Election. Disability
refers to any medically determinable physical or mental impairment resulting in
the Participant’s inability to perform the duties of his or her position or any
substantially similar position, where such disability can be expected to result
in death or can be expected to last for a continuous period of not less than 6
months.

(j) “Separation from Service” shall mean the Participant’s termination of
employment with Alleghany, its Subsidiaries and with each member of the
controlled group (within the meaning of Section 414 of the Code) of which
Alleghany or such Subsidiary is a member. A Participant will not be treated as
having a Separation from Service during any period the Participant’s employment
relationship continues, such as a result of a leave of absence granted by
Alleghany or a Subsidiary (consistent with the rules in Treasury Regulation
Section 1.409A-1(h)(1)(i)), and whether a Separation from Service has occurred
shall be determined by the Committee (on a basis consistent with rules under
Section 409A of the Code) after consideration of all the facts and
circumstances, including whether either no further services are to be performed
or there is a permanent and substantial decrease (e.g., 80% or more) in the
level of services to be performed (and the related amount of compensation to be
received for such services) below the level of services previously performed
(and compensation previously received).

(k) “Subsidiary” means any corporation, limited liability company, partnership
or other entity of which Alleghany owns, directly or indirectly, at least 80% of
the voting securities.

2. ADMINISTRATION OF THE PLAN.

The Plan shall be administered by the Compensation Committee of the Board (the
“Committee”), but that Committee may delegate to an officer of Alleghany (the
“Plan Administrator”) responsibility for the day-to-day administration of the
Plan under the direction of the Committee. The Committee shall have exclusive
power to select the highly-compensated employees to participate in the Plan and
shall have the authority (which authority may be delegated to the Plan
Administrator subject to such restrictions and limitations as imposed by the
Committee) to establish, adopt and revise such rules, regulations, guidelines,
forms and instruments relating to the Plan as may be deemed necessary, advisable
or appropriate for the administration and operation of the Plan. Any reference
in the Plan to the Committee shall be deemed to include the Plan Administrator
to the extent that the Committee has delegated any authority or responsibility
therefore to the Plan Administrator. The Committee’s interpretation and
construction of the Plan and all actions taken thereunder shall be binding on
all persons for all purposes.

 

3



--------------------------------------------------------------------------------

3. PARTICIPATION.

Each employee who is elected or appointed as a corporate officer of Alleghany or
a Participating Subsidiary shall be eligible to participate in the Plan (each a
“Participant”) as of the date such employee was so elected or appointed, and any
other highly compensated employee of Alleghany or a Participating Subsidiary who
is not a corporate officer but who is designated by the Committee (in its sole
discretion) to participate in the Plan shall also become a Participant as of the
date he or she is designated by the Committee to participate in the Plan. A
person shall cease to be a Participant on the date the Participant receives all
benefits to which the Participant is entitled under the Plan. In no event shall
an individual be deemed to be a highly compensated employee unless his or her
annual compensation from Alleghany or a Participating Subsidiary exceeds
$150,000.

4. ALLEGHANY SAVINGS BENEFIT CREDIT.

On the last business day of each calendar quarter, an amount will be credited to
the Savings Benefit Account of each person who was a Participant at any time
during such calendar quarter equal to 3.75% of the Base Salary paid to such
Participant during that calendar quarter while he or she was a Participant (the
“Savings Benefit Credit”). No amounts shall be credited to a Savings Benefit
Account in respect of a calendar quarter following the calendar quarter in which
a Participant has a Separation from Service, unless the Participant recommences
employment with Alleghany or a Participating Subsidiary.

5. DEFERRAL ELECTIONS.

(a) A Participant may make an election (a “Deferral Election”) to defer all or
any part of the Base Salary or Incentive Compensation that would be payable to
the Participant in the absence of an effective Deferral Election (the “Deferred
Compensation”); provided, however, that a Participant may not defer any amounts
of the Participant’s Base Salary or Incentive Compensation that in the absence
of a Deferral Election would be paid to the Participant in the form of Common
Stock. A Participant’s Deferral Election to defer Base Salary must be made on or
before, and such Deferral Election will become irrevocable on, the December 31st
preceding the calendar year in which the Base Salary being deferred would be
earned. A Participant’s Deferral Election to defer all or any part of his or her
Incentive Compensation must be made on or before, and such election will become
irrevocable on, the date which is six (6) months before the end of the
performance period applicable to such Incentive Compensation (provided that such
Incentive Compensation is not readily ascertainable at the time such election is
made).

(b) Notwithstanding the foregoing, to the extent permitted by Code Section 409A,
in the case of the first year in which a Participant becomes eligible to
participate in the Plan, the Participant may make a Deferral Election within 30
days after the date the Participant becomes eligible to participate with respect
to (i) Base Salary paid for services to be performed subsequent to the date of
the Deferral Election and (ii) in the case of Incentive Compensation (or an
amount that would be Incentive Compensation if the performance period with
respect to the Participant had been at least 12 months), so much of the
Incentive Compensation as is equal to (x) the total amount of the Incentive
Compensation for the performance period multiplied by the ratio of the

 

4



--------------------------------------------------------------------------------

number of days remaining in the performance period after the Deferral Election
over the total number of days in the performance period.

6. PAYMENT ELECTIONS.

(a) A Participant may affirmatively elect the time of payment or the time of
commencement of the payments from the Participant’s Account (a “Payment
Election”), which time of payment (or if annual installment payments are
elected, the time for the commencement of payments) shall be the first day of
the month that is, or next follows, (A) a specified time or the occurrence of an
event that is objectively determinable (a “Specified Event Payment”), (B) the
date of the Participant’s Separation from Service (a “Separation from Service
Payment”) or (C) the determination that the Participant is Disabled (a
“Disability Payment”). A Participant may elect a Specified Event Payment, a
Separation from Service Payment, a Disability Payment or any combination of
payment events, but if the Participant elects one or more payment events the
Participant must specify whether payment is to commence on the earliest or
latest to occur of the Specified Event Payment, the Separation from Service
Payment and/or the Disability Payment. The elected time of payment (or the time
of commencement of the payments) is referred to herein as the “Payment Date.”

(b) A Participant’s Payment Election shall specify whether payment will be made
in a lump sum on the Payment Date or in a number of annual installments (not
more than 10) as specified, the first such payment becoming payable on the
Payment Date and each subsequent annual payment becoming payable on the
anniversary of that Payment Date (each subsequent annual payment becoming
payable on the anniversary of the Payment Date being referred to herein as the
“Payment Date Anniversary”). If a Participant has elected a Specified Event
Payment, a Separation from Service Payment or a Disability Payment in the
alternative, the Participant may also elect alternative forms of payment for the
Specified Event Payment, the Separation from Service Payment and/or the
Disability Payment. In addition, if a Participant elects annual installments,
the Participant may elect the method of calculating the amount (which method
must produce an amount that is objectively determinable) to be paid on the
Payment Date and each Payment Date Anniversary, but if the Participant fails to
elect a method of calculating the installments, the amount payable shall be
determined in accordance with Section 9(b) hereof.

(c) All Payment Elections shall be subject to the following limitations and
restrictions

 

  (i) If the Payment Election relates to the time of payment of all or any part
of the Base Salary or Incentive Compensation that would have been payable to the
Participant in the absence of a valid Deferral Election, then such Payment
Election (A) shall be applicable only with respect to the compensation deferred
pursuant to such Deferral Election and (B) shall be made, and shall become
irrevocable, on the date the Deferral Election becomes irrevocable.

 

  (ii)

If the Payment Election shall apply to any Savings Benefit Credit, then such
Payment Election (A) shall be applicable only with respect to the Savings
Benefit Credit made in calendar years beginning after the calendar year in which
the Payment Election was made and (B) on December 31st shall become irrevocable
with respect to all Savings

 

5



--------------------------------------------------------------------------------

  Benefit Credit credited in any calendar year thereafter; provided, however,
that the Participant may make a new Payment Election applicable only with
respect to the Savings Benefit Credit made in calendar years beginning after the
calendar year in which the new Payment Election was made.

 

  (iii) If the Payment Date is a specified time or event, different forms of
payment (i.e., a lump sum or annual installments) may be elected depending upon
whether the Payment Date occurs on or before a specified time.

 

  (iv) If the Payment Date is based upon a Separation from Service, a different
time and form of payment (i.e., a lump sum or annual installments) may be
designated depending upon whether (x) the Separation from Service occurs before
or after a specified date, (y) the Separation from Service occurs before or
after a combination of a specified date and a specified period of service
(measured from the Participant’s date of hire until Separation from Service)
determined under a predetermined, nondiscretionary, objective formula, or
(z) there is a Separation from Service not described in the foregoing clauses
(x) or (y).

 

  (v) No Payment Date may be elected (or if elected, will not be given effect)
with respect to an amount in a Savings Benefit Account or Deferral Account that
is later than 12 months after the date of the Participant’s Separation from
Service.

(d) Notwithstanding the foregoing, each Participant who is credited under the
Plan with any amount in excess of the Participant’s Pre-409A Amount may, on or
before December 31, 2008, make a Payment Election (or may revoke any prior
Payment Election and make a new Payment Election) with respect to such amount
(i.e., in excess of the Pre-409A Amounts) at any time on or before December 31,
2008, excluding any amount credited under the Plan that in the absence of such
election would otherwise be paid in 2008.

7. AMENDED PAYMENT ELECTIONS.

(a) A Participant may make another election (an “Amended Payment Election”) to
defer, but not to accelerate, the amount payable on the Payment Date elected in
accordance with Section 6 hereof (or in the absence of a valid Payment Election,
pursuant to Section 10(a) hereof). Each Amended Payment Election shall be made
in accordance with this Section 7 and shall cause the payments from the
Participant’s Account and attributable to such Payment Election to be made (or
commence) at a later Payment Date than such payment would have been made in the
absence of such Amended Payment Election.

(b) For purposes of applying this Section 7, if a Participant has elected to
have the Participant’s Account paid in annual installments, then this Section 7
shall be applied as if the amount to be paid on the Payment Date and on each
subsequent Payment Date Anniversary were made pursuant to a separate Election,
such that an Amended Payment Election to change the time or form of an amount
payable upon a Payment Date or any Payment Date Anniversary must

 

6



--------------------------------------------------------------------------------

separately satisfy the requirements of this Section 7. Accordingly, each payment
in a series of payments shall be treated as a separate payment for purposes of
Code Section 409A.

(c) A Participant’s Amended Payment Election to be valid must satisfy the
following limitations:

 

  (i) No Amended Payment Election shall take (or be given) effect until twelve
(12) months after the date on which such Amended Payment Election is made.

 

  (ii) The Amended Payment Election must provide for a Payment Date for the
amount deferred by reason of the Amended Payment Election that is not less than
five (5) years after the date that the payment subject to the Amended Payment
Election would otherwise have been made.

 

  (iii) In the case of a Specified Event Payment, no Amended Payment Election
may be made if the payment, in the absence of the Amended Payment Election would
have been paid within twelve (12) months from the date of the Amended Payment
Election.

(d) Except as set forth herein, a Participant’s Amended Payment Election may
provide for payment at any of the time or times or in any of the form or forms
as could have been elected in an original Election.

8. ACCOUNTS.

(a) One Account for each Participant shall be denominated as a “Savings Benefit
Account” and shall reflect the Savings Benefit Credits made for the benefit of
the Participant pursuant to the Plan. If the Participant has made a Deferral
Election with respect to any of the Participant’s compensation, then a separate
Account, denominated as the Participant’s Deferral Account, shall also be
maintained for such Participant. In addition, if the Participant shall make
different Payment Elections (or Amended Payment Elections) with respect to
amounts credited either to the Participant’s Savings Benefit Account and/or
Deferral Account such that any amounts may be paid at different times or in
different forms, then separate subaccounts shall be established within such
Savings Benefit Account and/or Deferral Account, as the case may be, and each
subaccount shall reflect all credits, deferrals, earnings thereon and
distributions therefrom, so that all amounts in any subaccount shall be subject
to the same Payment Election (or any Amended Payment Election). For the
avoidance of doubt, any reference in the Plan to a payment from an Account
(including, without limiting the generality of the foregoing, for purposes of
Section 9 hereof) shall be deemed to refer to each subaccount independently.
Each Account and any subaccount shall exist solely for record keeping purposes
and shall not represent any actual interest in any assets of Alleghany, any
Participating Subsidiary or shares of Common Stock.

(b) All Savings Benefit Credits shall be credited to the Participant’s Savings
Benefit Account on the last business day of each calendar quarter. If a
Participant has made a Deferral Election, then any Deferred Compensation shall
be credited to the Participant’s Deferral Account in accordance with the
administrative procedures established by the Plan Administrator from time to
time.

 

7



--------------------------------------------------------------------------------

(c) Unless a Participant has elected (and not subsequently revoked such
election) to have all or a portion of the amounts credited to an Account be
(i) invested in Common Stock (a “Common Stock Election”) or (ii) adjusted based
on Book Value Percentage Change (a “Book Value Election”), then the Account (or
the balance in the Account, if applicable) shall be deemed to earn interest at
the Prime Rate, which credit shall be computed on and from the date an amount is
credited to such Account through the date an amount is distributed from the
Account or a Common Stock Election or a Book Value Election is implemented or
becomes effective with respect to such amount, which interest credits shall
otherwise be compounded on an annual basis and credited to the Account as of the
December 31st of each year or, if earlier, the date the Account is liquidated.
For these purposes, the “Prime Rate” shall be the rate of interest announced by
JP Morgan Chase Bank, N.A. from time to time as its “prime rate” and as in
effect at the close of the last business day of each month, which rate shall be
deemed to remain in effect through the last business day of the next month.

(d) If a Participant at any time or from time to time makes a Common Stock
Election with respect to all or any part of the balance in the Participant’s
Account, after such Common Stock Election is implemented such amount shall
thereafter be treated as if such amount were instead invested in Common Stock,
reflecting the investment experience which the Account would have had if the
amount so designated had been invested in (without commissions or other
transaction expenses) whole or fractional shares of Common Stock during such
period. Accounts credited with Common Stock shall be adjusted as appropriate to
reflect cash and stock dividends, stock splits, and other similar distributions
or transactions which, from time to time, occur with respect to Common Stock
during the period such Common Stock is credited to the Account and any cash
dividends and other distributions (other than in the form of Common Stock) shall
be deemed to purchase additional Common Stock on the date of payment thereof.
The number of whole or fractional shares of Common Stock credited to, or debited
from, an Account shall be based upon the mean between the high and low prices of
Common Stock on the applicable date on the New York Stock Exchange Consolidated
Tape.

(e) If a Participant makes a Book Value Election with respect to all or any part
of the balance in the Participant’s Account, after such Book Value Election
becomes effective, such amount shall thereafter be adjusted on a yearly basis by
a percentage of such amount equal to the Book Value Percentage Change for such
year, until such amount, as so adjusted, is distributed from the Account or the
election is effectively revoked. A Book Value Election with respect to all or
any part of the balance in a Participant’s Account shall become effective as of
January 1st of the year following the year in which such election is made;
provided, however, that in the case of the first year in which a Participant
becomes eligible to participate in the Plan, a Book Value Election by such
Participant shall become effective for such year if made within the first 30
days of the start of such year. If any Participant elects to revoke all or any
part of a prior Book Value Election, such revocation shall become effective as
to such amount as of the close of business on December 31st of the year in which
such revocation is made (and the Book Value Percent Change shall be given effect
with respect to such amount for the year of such revocation). If a Book Value
Election is in effect with respect to any amount payable on a Payment Date, the
Book Value Percentage Change applicable to the amount payable on such Payment
Date shall be determined as of the most recent fiscal quarter-end preceding such
Payment Date.

 

8



--------------------------------------------------------------------------------

(f) The Committee or the chief legal officer of Alleghany may establish, revoke
or change from time to time rules regarding the date or period for implementing
the crediting to, or debiting from, any Account any Common Stock, which rules
may require that the crediting or debiting of Common Stock shall be given effect
only as of the date or during a period as the Committee or the chief legal
officer of Alleghany determines. The Committee or the chief legal officer may at
any time, in its or his sole discretion, suspend the availability of Common
Stock as a notional investment for an Account, impose limitations upon the
frequency and amount of debits and credits of Common Stock and otherwise
prohibit such debits and credits, with or without advance notice to
Participants, as the Committee or the chief legal officer, as the case may be,
deems necessary, appropriate or advisable.

9. PAYMENT FROM ACCOUNTS.

(a) If a Participant elects to have payment of the Participant’s Account made in
annual installments, the Participant’s Account shall continue to be credited
with (i) the Prime Rate, (ii) changes in the value of, and the distributions on,
Common Stock, or (iii) adjustments based on the applicable Book Value Percentage
Change, all as the case may be, subject to such rules and limitations as may be
adopted by the Committee, until the installment payments are debited from the
Account.

(b) Unless another objectively determinable method is specified in a
Participant’s Election pursuant to Section 6(c) hereof (or Amended Payment
Election), if a Participant’s Account is payable in annual installments, then
the amount payable on the Payment Date or the Payment Date Anniversary, as the
case may be, shall be determined by dividing the value of the Account as of the
December 31st prior to the Payment Date or Payment Date Anniversary, as the case
may be, by the number of annual installments remaining to be made from the
Account, including the payment then due on such Payment Date or Payment Date
Anniversary, as the case may be. If a Participant elects annual installments of
fixed dollar amounts, any amounts remaining in the Account shall be paid to the
Participant as of the last Payment Date Anniversary.

(c) All payments shall be made in cash as promptly as practicable following the
Payment Date or Payment Date Anniversary and, in any event, on or before the
later of (x) the last day of the calendar year in which the Payment Date or
Payment Date Anniversary occurs or (y) the date 2 1⁄2 months after such Payment
Date or Payment Date Anniversary.

10. TIME OF PAYMENT IN CERTAIN CIRCUMSTANCES.

(a) Absence of Election. In the absence of an effective Payment Election with
respect to any Savings Benefit Credit or Deferred Compensation, a Participant
will be deemed to have elected as a Payment Date with respect to such Savings
Benefit Credit or Deferred Compensation the first day of the calendar month
coinciding with or next following the Participant’s Separation from Service and
to have elected that such amount be paid in a lump sum.

(b) Death. Notwithstanding any Participant’s Payment Election or any Amended
Payment Election, in the event that a Participant dies prior to the payment of
the entire balance in the

 

9



--------------------------------------------------------------------------------

Participant’s Account, then the balance in the Participant’s Account shall be
paid in a lump sum to the Participant’s Beneficiary on the first day of the
calendar month coinciding with or next following the date of the Participant’s
death.

(c) Delay for Specified Employees. Notwithstanding any other provision of this
Plan to the contrary, in the event that payment under the Plan is based upon or
attributable to the Participant’s Separation from Service and the Participant is
at the time of the Participant’s Separation from Service a “Specified Employee,”
then any payment otherwise required to be made to the Participant during the six
(6) month period following his or her Separation from Service shall remain in
the Account and be deferred and paid in a lump sum to the Participant on the day
after the date that is six (6) months from the date of the Participant’s
Separation from Service; provided, however, if the Participant dies prior to the
expiration of such six (6) month period, payment to the Participant’s
beneficiary shall be made as soon as practicable following the Participant’s
death; and provided, further, that if the Participant has elected to have his
Account paid over ten (10) years in substantially equal payments, then instead
of any payments being deferred and such deferred payments being paid in a lump
sum, commencement of the payment of the Participant’s Account shall be deferred
and commence on the day after the expiration of such six-month period over the
ten-year period elected by the Participant and this later date of payment
commencement shall be deemed to be the Payment Date for purposes of the Plan. A
Participant will be a “Specified Employee” for purposes of this Plan if, on the
date of the Participant’s Separation from Service, the Participant is an
individual who is, under the method of determination adopted by the Committee
designated as, or within the category of employees deemed to be, a “specified
employee” within the meaning and in accordance with Treasury Regulation
Section 1.409A-1(i). The Committee shall determine in its sole discretion all
matters relating to who is a “Specified Employee” and the application of and
effects of the change in such determination.

(d) Other Special Circumstances of Payment. Notwithstanding any restriction in
the Plan to the contrary, to the extent permitted by Code Section 409A, the
Committee, in its sole and absolute discretion, may accelerate the time or
schedule of a payment under the Plan:

 

  (i) to an individual (other than the Participant) as may be necessary to
fulfill a domestic relations order (as defined in Section 414(p)(1)(B) of the
Code);

 

  (ii) as may be necessary to comply with applicable federal, state, local or
foreign ethics or conflicts of interest law; or

 

  (iii) to pay the Federal Insurance Contributions Act tax imposed under
Sections 3101, 3121(a) and 3121(v)(2) of the Code, where applicable, on amounts
deferred under this Plan (the “FICA Amount”) or to pay the income tax at source
on wages imposed under Section 3401 of the Code (or the corresponding
withholding provisions of applicable state, local, or foreign tax laws) as a
result of the payment of the FICA Amount, and to pay the additional income tax
at source on wages attributable to the pyramiding of the Section 3401 wages and
taxes (provided that the total payment does not exceed the aggregate of the FICA
Amount, and the income tax withholding related to such FICA Amount).

 

10



--------------------------------------------------------------------------------

11. GENERAL PROVISIONS.

(a) Nothing in the Plan shall create, or be construed to create, a trust or
fiduciary relationship of any kind between Alleghany or any Participating
Subsidiary on one hand, or a Participant, his or her Beneficiary, or any other
person on the other hand. Any amounts deferred under the Plan shall be construed
for all purposes as a part of the general funds of Alleghany or the applicable
Participating Subsidiary (as the case may be), and any right to receive payments
under the Plan shall be no greater than the right of any unsecured general
creditor of Alleghany or the applicable Participating Subsidiary (as the case
may be). Alleghany and/or any Participating Subsidiary may, but need not,
purchase any securities or instruments as a means of hedging its obligations to
any Participant under the Plan, but if it does, neither the Participant, his
Beneficiary nor any other person shall have any interest therein or other right
to such property. All payments hereunder shall be made in cash and no
Participant shall be entitled hereunder to any shares of Common Stock.

(b) The right of any Participant to any amount payable pursuant to this Plan
shall not be assigned, transferred, pledged or encumbered except by the laws of
descent and distribution.

(c) No employee benefits to which a Participant would be entitled under any
other employee benefit plan or arrangement maintained by Alleghany or a
Participating Subsidiary for their respective employees shall be decreased or
modified because of any Deferred Compensation under the Plan (other than to
reflect deferral elections of Incentive Compensation).

(d) Payment under the Plan to a Participant or to a Participant’s Beneficiary
shall be binding on all interested parties and on such Participant’s heirs,
executors, administrators and assigns, and shall discharge Alleghany, the
Participating Subsidiaries, and the directors, officers and employees of
Alleghany and the Participating Subsidiaries from all claims, demands, actions
or causes of action of every kind arising out of or on account of such
Participant’s participation in the Plan, known or unknown, for himself, his
heirs, executors, administrators and assigns.

(e) All Savings Benefit Credits and Deferred Compensation under the Plan shall
be subject to employment taxes, and all payments shall be subject to income tax
withholding, if applicable. Each Participant shall make arrangements
satisfactory to the Plan Administrator with respect to the collection of such
taxes with respect to all Savings Benefit Credits and Deferred Compensation
hereunder, and Alleghany and the Participating Subsidiaries shall have the right
to deduct from all payments made hereunder any federal, state, local, employment
or foreign income taxes required, in their sole judgment, to be withheld with
respect to such payments.

(f) The validity and construction of the Plan shall be governed by the laws of
the State of Delaware, but without giving effect to the choice of law principles
thereof.

(g) Nothing contained in this Plan shall be deemed (i) to give any person the
right to be retained in the service of Alleghany or a Participating Subsidiary,
or to be continued as a corporate officer of Alleghany or a Participating
Subsidiary (if such person is such an officer) or (ii) to interfere with the
right of Alleghany or a Participating Subsidiary to discharge any person

 

11



--------------------------------------------------------------------------------

at any time without regard to the effect which such discharge shall have upon
his rights or potential rights, if any, under the Plan.

(h) Alleghany shall have responsibility and liability for the payment of
benefits under the Plan only to those individuals with whom Alleghany has an
employer-employee relationship. Each Participating Subsidiary shall have
responsibility and liability for the payment of benefits under the Plan only to
those individuals with whom such Participating Subsidiary has an
employer-employee relationship. In no event shall Alleghany have any liability
or obligation under the Plan with respect to any Participant with whom Alleghany
does not maintain an employer-employee relationship, and in no event shall a
Participating Subsidiary have any liability or obligation under the Plan with
respect to any Participant with whom such Participating Subsidiary does not
maintain an employer-employee relationship. In the event that, during a
Participant’s participation in the Plan, such Participant is employed by more
than one employer who participates in the Plan, then the Committee shall
determine how to allocate the liability and obligations under the Plan relating
to such Participant to such employers.

12. AMENDMENT OR TERMINATION OF THE PLAN.

The Board, without the consent of any Participant, may at any time terminate or
from time to time amend the Plan in whole or in part; provided, however, that no
such action shall adversely affect any rights or obligations with respect to
payment under the Plan.

13. COMPLIANCE WITH SECTION 409A OF THE CODE.

(a) The Plan is intended to comply with Section 409A of the Code. If any
provision of the Plan is subject to more than one interpretation, then the Plan
shall be interpreted in a manner that is consistent with Section 409A of the
Code. Notwithstanding the foregoing or anything contained herein to the
contrary, in no event shall Alleghany or any Participating Subsidiary have any
liability or obligation to any Participant, Beneficiary or any other person or
entity in the event that this Plan does not comply with, or is not exempt from,
Code Section 409A.

(b) All Deferral Elections, Payment Elections or Amended Payment Elections shall
be in writing and shall be effective as and when received by the Plan
Administrator pursuant to procedures established by the Committee from time to
time. An Amended Payment Election when received pursuant to such procedures is
irrevocable when received.

[end of document]

 

12